Title: From George Washington to Major General Robert Howe, 14 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Head Quarters West-point 14th Augt 1779.
        
        I have to acknowlege your favor of yesterday.
        In a letter of Col. Hamilton’s a few days ago to you, I signified that Col. Armand should be put under arrest. In one from Col. Armand to the former it does not appear that this had taken place—Should this be so you will be pleased to have the order executed, as it would be unmilitary to continue him doing duty, while the court are determining on his case. Altho’ this may be repugnant to his feelings, yet I dare say he will be reconciled, when he considers the consequences that might ensue from dispensing in a single instance with the established laws & usages of the army. I am Dr Sir, your most hble servt.
      